Citation Nr: 1618797	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine, claimed as secondary to service-connected postoperative residuals, scar pilonidal cyst excision and/or bilateral planovalgus flatfeet with plantar fasciitis and bone spurring.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected disabilities, to include medications taken therefor.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976, and from July 1984 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, denied service connection for degenerative disease of the lumbar spine.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In December 2014, the Veteran provided testimony during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is on file.  The Board notes that the VLJ took testimony on the issues in appellate status (as listed on the title page), to include on a service connection claim for GERD, noting that inclusion and consideration of this matter on appeal would be subject to verification of that claim's appeal status.

Having reviewed the record, the Board notes that it appears that a service connection claim for GERD would properly be in appellate status, but for an administrative problem with the claim.  In this regard, in a December 2011 rating decision, the RO denied service connection for GERD.  In February 2012, the appellant filed an NOD.  There is no SOC on file; although reference to an SOC issued in January 31, 2014, is shown in the electronic file, no such SOC is of record.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014, suggesting that an SOC may in fact have been issued, but was not attached in the file.  

In July 2015, the Board issued a remand directing the agency of original jurisdiction (AOJ) to undertake further evidentiary development, including obtaining updated VA treatment records, scheduling a VA examination, and obtaining the above-referenced January 2014 SOC concerning the Veteran's claim for service connection for GERD or, if that SOC is unavailable, issuing the Veteran a new SOC.  However, as discussed below, it does not appear that the AOJ has taken any action pursuant to the Board's July 2015 remand of the claim for service connection for GERD before returning that matter to the Board.

The Board further notes that additional evidence was associated with the claims file following the July 2015 remand, to include the October 2015 VA examination and records of the Veteran's ongoing treatment with VA providers.  Here, the Veteran is not prejudiced by the Board considering such evidence in the first instance, inasmuch as the Board is granting in full the Veteran's claim for service connection for a lumbar spine disability.  The Board is also again remanding the claim for service connection for GERD, and the AOJ will have the opportunity to consider such evidence in connection with 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through August 2015.  The remaining documents in Virtual VA consist of various documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The competent medical opinion evidence is in relative equipoise on the question of whether the Veteran's degenerative joint disease of the lumbar spine with right lower extremity radiculopathy is proximately due to or the result of his service-connected sacral pain with history of chronic coccydynia and fracture of coccyx.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy, as secondary to service-connected sacral pain with history of chronic coccydynia and fracture of coccyx, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the matter herein decided, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within a prescribed period (one year for arthritis) following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Background

Service connection has been established for bilateral planovalgus flatfeet with plantar fasciitis and bone spurring and postoperative residuals, scar pilonidal cyst excision, effective from July 2002.  Similarly, in a May 2010 rating decision, the RO granted service connection for sacral pain with history of chronic coccydynia and fracture of the coccyx, effective from February 2008.

In February 2008, the Veteran filed a service connection claim for what he initially identified as a "lower back condition."  During his December 2014 Board hearing, the Veteran clarified that he believed his lumbar spine disability developed secondary to service-connected disability-namely, "flat feet." 

In April 2007, a private neurosurgeon submitted a letter describing the Veteran's complaints of pain in the sacral and low back area, particularly in the area of the previous pilonidal cyst resection.  At that time, the neurosurgeon noted that MRI study of the Veteran's lumbosacral spine showed slight disc bulge at L4-L5 and L5-S1 without any significant neural impingement.  Follow-up records from the neurosurgeon in 2007 and 2008 reflect ongoing complaints of coccydynia, but no diagnosis of a lumbar spine disability is present.

VA treatment records dated in February 2008 and September 2009 include x-rays of the Veteran's lumbar spine, both of which revealed degenerative changes.  Report of a March 2010 VA treatment record notes the Veteran's complaint of ongoing low back pain, as well as a leg length discrepancy and pelvic tilt.  The Veteran reported at that time that he had had to alter his gait as a result of pain in his coccyx following the in-service coccyx fracture.  The physician treating the Veteran noted that there was no history of trauma to his limbs or other reason for an anatomical shortening of his right leg aside from the coccyx fracture.

VA examination of the bones was conducted in September 2009.  At that time, a history of a pilonidal cyst excision in 1979 was noted, with a subsequent in-service coccyx injury and subsequent complaints of discomfort in the area of the coccyx.  The report documents that the Veteran's low back pain had begun 2 to 3 years previously, not following any injury, and that prior reports from 1996 and 2002 revealed no back disability.  

Examination of the Veteran's back revealed a pelvic tilt, right lower than left, and a minimally notable convex right curve with spasm.  Examination of the legs showed a leg-length discrepancy of 2 centimeters, left longer than right, which accounted for the pelvic tilt and curve noted in the back.  X-rays of the lumbar spine, including the coccyx and sacrum, revealed an old healed fracture of the coccyx.  The vertebrae were normally aligned on the lateral view, but there was loss of lordosis, indicating spasm.  Some spondylotic changes and degenerative early changes in the lower lumbar area were noted.  Diagnoses included chronic lumbar sprain, which the examiner found to be "less likely than not related to his coccydynia or to any incident in service, since it is a separate disease and could be possibly related to this leg length discrepancy"; and history of coccydynia, chronic, with an old fracture of coccyx.

In a June 2010 statement, the Veteran's private doctor (Dr. R.) indicated that the Veteran had had a pilonidal cyst removed and had fractured his coccyx while in the military, causing pain in the coccyx area and low back.  The physician diagnosed the Veteran with "chronic low back pain" and opined that the low back pain was more likely than not due to the leg length discrepancy, flatfeet, and altered gait, as well as to the previous pilonidal cyst excision and history of fractured coccyx.

A VA examination was conducted in June 2010.  At that time, the Veteran reported pain in his coccyx since the in-service fracture and also stated that he had begun to separately experience low back pain above the coccyx level.  The examiner diagnosed "degenerative disease of the lumbar spine" as well as coccydynia, which he found to be secondary to the in-service fall.  The examiner found the coccyx and lumbar spine disabilities to be "two separate issues," opining that there was no "direct relationship to the pes planus with the lumbosacral spine issues or the pes planus with the coccydynia or the previous pilonidal cystectomy."

In September 2010, Dr. R. provided a second medical statement opining that the Veteran's "altered gait has contributed to his chronic low back pain and more likely than not is related to his acquired scoliosis."  However, the physician did not provide a rationale for this opinion, nor did he relate the Veteran's scoliosis or altered gait to service or to service-connected disability.  

Private treatment records dated in September 2010 and January 2011 reflect a diagnosis of degenerative disc disease and stenosis of the lumbar spine.  

In November 2014, Dr. R. provided a third medical opinion.  In this statement, the physician noted the diagnosis of lumbar disc disease and leg length discrepancy and opined that the Veteran's lumbago was caused or aggravated by service-connected disabilities including osteoarthritis of the knees, coccydynia, bilateral plantar fasciitis, and bilateral heel spurs.  By way of reasoning, the physician stated that the service-connected disabilities have altered the Veteran's gait, which has led to pelvic tilting and stress on his lower back.  

During the December 2014 Board hearing, the Veteran and his representative reiterated that their primary theory of entitlement for the service-connected claim on appeal involved secondary service connection.
 
The Veteran was provided additional VA examination in October 2015.  At that time, the examiner diagnosed degenerative joint disease of the lumbar spine with right lower extremity radiculopathy, as well as a leg-length discrepancy.  The examiner noted that x-rays from as early as February 2008 showed degenerative joint disease in the Veteran's lumbar spine.  The examiner opined that it is as likely as not that the Veteran's degenerative joint disease with right lower extremity radiculopathy is secondary to his service-connected sacral pain with history of chronic coccydynia and fracture of coccyx.  In so finding, the examiner pointed to VA treatment records, which established that the Veteran had altered his gait and developed a leg-length discrepancy as a result of pain in his coccyx following the in-service coccyx fracture.

Analysis

The Veteran maintains that service connection is warranted for degenerative disease of the lumbar spine as secondary to service-connected disability.  The Veteran has not contended, and the evidence does not establish, or even suggest, that the claimed lumbar spine disability had its onset during service or within the first post-service year.  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the theory of direct service connection will not be addressed herein.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

As noted, to service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The presence of Wallin element (1), the currently claimed disorder, is established, as shown by VA examination reports and VA medical records, including x-ray evidence of degenerative joint disease of the lumbar spine with right lower extremity radiculopathy.  With regard to Wallin element (2), service connection is in effect for numerous service-connected disabilities, including sacral pain with history of chronic coccydynia and fracture of coccyx.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on the medical nexus requirement,  the Board finds that service connection for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy, as secondary to service-connected sacral pain with history of chronic coccydynia and fracture of coccyx, is warranted.

The Board acknowledges that the claims file contains negative opinions provided by VA examiners in September 2009 and June 2010.  In the September 2009 opinion, the examiner opined that the Veteran's lumbar spine disability was less likely than not related to his coccydynia.  However, in so finding, the examiner reasoned only that the disability was "a separate disease."  Similarly, in the June 2010 opinion, the examiner found the coccyx and lumbar spine disabilities to be "two separate issues."  However, the examiner did not offer a rationale other than that he did "not believe there is any direct relationship to the pes planus with the lumbosacral spine issues or the pes planus with the coccydynia or the previous pilonidal cystectomy."  

By contrast, also of record are the private medical opinions of Dr. R., the Veteran's treating physician since 2009.  In opinions provided in June 2010 and November 2014, Dr. R. specifically opined that the Veteran's lumbar spine disability was caused by his leg length discrepancy, flatfeet, and altered gait, as well as to the previous pilonidal cyst excision and history of fractured coccyx.  In the November 2014 statement, the physician clarified that the Veteran's service-connected osteoarthritis of the knees, coccydynia, bilateral plantar fasciitis, and bilateral heel spurs have altered the Veteran's gait, which has led to pelvic tilting and stress on his lower back.  The October 2015 VA examiner concurred with this finding, opining that it is as likely as not that the Veteran's degenerative joint disease with right lower extremity radiculopathy developed secondary to his service-connected sacral pain with history of chronic coccydynia and fracture of coccyx.  In so finding, the examiner pointed to VA treatment records showing that the Veteran had altered his gait and developed a leg-length discrepancy as a result of pain in his coccyx following the in-service coccyx fracture and reasoned that the altered gait and leg-length discrepancy caused the degenerative joint disease in his lumbar spine.

Notably, both the positive and negative opinions were rendered by competent medical professionals and appear to have been based on consideration of the Veteran's documented medical history and applicable medical principles.  Significantly, the Board finds no reason to question the credentials and experience of either the Veteran's private physician or the VA examiners who provided the September 2009, June 2010, and October 2015 opinions.  In essence, the Board finds no adequate basis to reject any competent medical opinion based on a lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Hence, all the opinions of record have been assigned relatively equal probative weight by the Board.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the probative value of a medical opinion is determined by whether it is the factually accurate, fully articulated, and there is sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In a claim for VA benefits, an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise," the law dictates that the claimant prevails.  Id.

Based on the foregoing, the Board finds that competent, probative medical opinion evidence is, at least, in relative equipoise with regard to the matter of whether service connection is warranted for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy on a secondary basis.  To the extent that there is any reasonable doubt as to this critical inquiry, that doubt is resolved in the appellant's favor.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, service connection is established for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy.


ORDER

Service connection for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy, as secondary to service-connected sacral pain with history of chronic coccydynia and fracture of coccyx, is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for GERD is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, the claim for service connection for GERD arose from a December 2011 rating decision denying the claim, following which the Veteran filed an NOD in February 2012.  Information on file indicates that an SOC may have been issued on January 31, 2014; yet it is not found in the Veteran's electronic files.  The Veteran filed a substantive appeal in February 2014, suggesting that an SOC may well have been issued.  In its July 2015 remand, the Board requested that the SOC for this issue be added to the electronic record, if it was found to exist.  If no such SOC was located, the AOJ was asked to issue one, as the Veteran has already filed a substantive appeal as to that matter-albeit, possibly prior to the issuance of an SOC.  However, the AOJ has not associated the missing SOC with the claims file, nor has a new SOC been issued.  The failure of the AOJ to complete these directives, as set out in the July 2015 remand, necessitates yet another remand.  Id.  

Thus, on remand, the AOJ should add the SOC for this issue to the electronic record, if such is found to exist.  If no such SOC is discovered, or if the AOJ determines that no SOC was in fact issued, the AOJ should issue an SOC on the issue of entitlement to service connection for GERD, as the Veteran has already filed a substantive appeal as to that matter.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Locate and associate with the Veteran's VBMS file any SOC issued in conjunction with the Veteran's service connection claim for GERD (possibly issued on January 31, 2014).

If no such SOC can be located, furnish to the Veteran and his representative an SOC addressing the service connection claim for GERD, followed by a period for response, although none is required.  [Notably, the Veteran has already filed a substantive appeal as to this claim-albeit, possibly prior to the issuance of an SOC].

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the issuance of the January 2014 SOC) and legal authority (to include all applicable theories of entitlement).

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this Remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


